

116 HR 3017 IH: Family First Transition Assistance Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3017IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Wenstrup introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend parts B and E of title IV of the Social Security Act to provide resources to implement the
			 programmatic changes necessary to meet the requirements of the Family
			 First Prevention Services Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Family First Transition Assistance Act of 2019. 2.FindingThe Congress finds that the Department of Health and Human Services has full authority to execute section 50711 of Public Law 115–123, giving certainty to States and expediting help to children and families.
 3.Phase-in of 50 percent well-supported prevention practices requirementSection 474(a)(6)(A)(ii) of the Social Security Act (42 U.S.C. 674(a)(6)(A)(ii)) is amended to read as follows:
			
				(ii)
 (I)not less than the applicable percentage of the total amount expended by a State under clause (I) for a fiscal year shall be for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with well-supported practices; and
 (II)for purposes of subclause (I), the term applicable percentage means— (aa)0 percent, in the case of each of fiscal years 2020 through 2023;
 (bb)20 percent, in the case of fiscal years 2024 and 2025; (cc)35 percent, in the case of fiscal years 2026 and 2027; and
 (dd)50 percent, in the case of fiscal year 2028 and each succeeding fiscal year; plus. 4.Support for foster family homes Section 436(c) of the Social Security Act (42 U.S.C. 629f(c)) is amended to read as follows:
			
 (c)Support for foster family homesOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary for each of fiscal years 2020 through 2024 $20,000,000 for the Secretary to make competitive grants to States, Indian tribes, or tribal consortia to support the recruitment and retention of high-quality foster families to increase their capacity to place more children in family settings. The grants shall be focused on States, Indian tribes, or tribal consortia with the highest percentage of children in non-family settings..
		5.Support to increase quality family and residential care settings
 Section 436 of the Social Security Act (42 U.S.C. 629f) is amended by adding at the end the following:
			
 (d)Support To increase quality family and residential care settingsOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary for each of fiscal years 2020 through 2024 $20,000,000 for the Secretary to make competitive grants to States, Indian tribes, or tribal consortia to improve State capacity to offer therapeutic treatment foster family homes and licensed residential family-based facilities for substance abuse treatment and mental health care. The grants shall be focused on States, Indian tribes, or tribal consortia with the greatest need for services, accreditation, and capacity..
		6.Temporary enhanced match for planning, design, development, or installation of statewide data
			 collection and information retrieval systems
 (a)In generalSection 474(a)(3)(C) of the Social Security Act (42 U.S.C. 674(a)(3)(C)) is amended by striking 50 each place it appears and inserting 75. (b)EliminationEffective October 1, 2022, section 474(a)(3)(C) of such Act (42 U.S.C. 674(a)(3)(C)), as amended by subsection (a) of this section, is amended by striking 75 each place it appears and inserting 50.
 7.Pay-forSection 403(b)(2) of the Social Security Act (42 U.S.C. 603(b)(2)) is amended by striking 2018 such sums as are necessary for payment to the Fund in a total amount not to exceed $608,000,000 and inserting 2020 such sums as are necessary for payment to the Fund in a total amount not to exceed $568,000,000.
		8.Effective date
 (a)In generalExcept as otherwise provided in this Act, the amendments made by this Act shall take effect on October 1, 2019.
 (b)In generalIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet the additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature.
 (c)Application to programs operated by Indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by this Act (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take the action to comply with the additional requirements before being regarded as failing to comply with the requirements.
			